Judgment, Supreme Court, New York County (Ira Gammerman, J., and a jury), entered December 13, 2000, in favor of plaintiff and against defendant in an action to recover a legal fee, unanimously affirmed, without costs.
The record amply supports the trial court’s ruling that there was no evidence tending to show that the legal services underlying plaintiff’s claim for a fee were in any way related to defendant’s terminated bankruptcy proceeding (CPLR 4401), and that there was otherwise no merit to defendant’s claim that plaintiff is required to seek bankruptcy court approval of its fee. Concur — Nardelli, J.P., Mazzarelli, Buckley and Lerner, JJ.